DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment to the claims, filed on September 19, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant’s arguments/remarks, see pgs. 5-6, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
The arguments/remarks state that Fukushima discloses multiple gate electrodes but does not disclose a gate electrode having biological recognition elements patterned into a plurality of uncoupled domains, but does not disclose the decoupled domains and associated newly amended limitations of claim 1.
The Examiner disagrees because Fukushima discloses a gate electrode with a plurality of domains of respective elements 12 to be capable of having different kinds of molecules on respective pad surface portions confined within a decoupled well such as to monitor different biochemical reactions in parallel, see [0026-0027], which is combined with the gate electrode element 30 of White. Each concave well of each of the plurality of domains may have a different kind of biochemical reaction molecule to monitor different biochemical reactions in parallel meaning they are chemically decoupled and for which the recognition event of the first domain is confined to said first domain.
Moreover, the claims are directed towards a field effect transistor sensor device, and the claims broadly require “a surface of the gate electrode is divided into areas of said biological recognition elements”. The claims do not provide with any specificity a structure for how each domain is chemically decoupled from each other domain; and a ligand to be recognized to be confined within a first domain is directed towards a function for which the sensor must be capable of performing, but the prior art relied upon teach all of the claimed structure features of the claimed semiconductor device, inherently can have the property or characteristic as claimed in said limitation above.

Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6, 9, 11, and 13 are rejected under 35 U.S.C. 103 as obvious over White et al. (US 2017/0234830 A1), hereinafter as White, in view of Fukushima (US 2010/0264024 A1).

6.	Regarding Claim 1, White discloses a field effect transistor sensor (see at least Figs. 1A-D and [0008] “floating-gate electrolyte-gated transistor (EGT)”) including:
	- a substrate (element 19, see [0043] “substrate 19”);
- a source electrode (element 24, see [0043] “source electrode 24”);
	- a drain electrode (element 26, see [0043] “drain electrode 26”);
	- a gate electrode (element 30, see [0043] “gate electrode 30”) functionalized with a layer of biological recognition elements (see [0047] “second portion 40 of floating gate 30 may have a surface that is functionalized with self-assembled monolayers (SAMs)” and see [0052-0053]);
- a source-drain channel (connecting line portion between element 24 and 26 – note, the manner in which the claim is currently recited does not specify structure of the channel such as a material or shape such as to distinguish from the prior art);
	- a semiconductor layer (element 34, see [0043] “semiconductor 34”); and
	the layer of biological recognition elements patterned into a domain (domain within the area of element 36, see [0043] “detection reservoir 36”).
White does not appear to explicitly disclosed the layer of biological recognition elements patterned into a plurality of uncoupled domains, such that a surface of the gate electrode is divided into areas of said biological recognition elements; wherein each domain of said plurality of domains are chemically decoupled from each other domain of said plurality of domains, whereby a chemical change in a first domain of said plurality of domains due to a ligand recognition event is confined within said first domain.
	Fukushima discloses the layer of biological recognition elements patterned into a plurality of uncoupled domains (see Figs. 1-2 plurality of patterned elements 12 in separate well elements 62 and see [0026] “a plurality of wells 62 forming a concave portion to store a sample solution and a plurality of sensing electrodes 12 provided within each concave portion”, and “biochip 10”, and see [0027] “On a surface of the electrode pad 61, a biochemical reaction field is established so that specific reactions would take place efficiently to a living organism. Different kinds of biochemical reaction molecules may be fixed on a respective surface of each electrode pad 61, so as to monitor different biochemical reactions in parallel”), wherein each domain of said plurality of domains are chemically decoupled from each other domain of said plurality of domains (see [0026] “a plurality of wells 62 forming a concave portion to store a sample solution and a plurality of sensing electrodes 12 provided within each concave portion”, and “biochip 10”, and see [0027] “On a surface of the electrode pad 61, a biochemical reaction field is established so that specific reactions would take place efficiently to a living organism. Different kinds of biochemical reaction molecules may be fixed on a respective surface of each electrode pad 61, so as to monitor different biochemical reactions in parallel”
Each concave well of each of the plurality of domains may have a different kind of biochemical reaction molecule to monitor different biochemical reactions in parallel meaning they are chemically decoupled), whereby a chemical change in a first domain of said plurality of domains due to a ligand recognition event is confined within said first domain (see [0026-0027] A different biochemical reaction molecule having reactions in parallel means that the respective recognition event is confined to said first domain).
	The plurality of patterned uncoupled domains of the layer of biological recognition elements as taught by Fukushima is incorporated as a plurality of patterned uncoupled domains of the layer of biological recognition elements of White. The combination discloses the layer of biological recognition elements patterned into a plurality of uncoupled domains, such that a surface of the gate electrode is divided into areas of said biological recognition elements; wherein each domain of said plurality of domains are chemically decoupled from each other domain of said plurality of domains, whereby a chemical change in a first domain of said plurality of domains due to a ligand recognition event is confined within said first domain (see White Fig. 1 element 40 is combined such as to have a plurality of uncoupled domains each within respective concave wells).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the plurality of patterned uncoupled domains of the layer of biological recognition elements as taught by Fukushima is incorporated as a plurality of patterned uncoupled domains of the layer of biological recognition elements of White, wherein the combination discloses the layer of biological recognition elements patterned into a plurality of uncoupled domains, such that a surface of the gate electrode is divided into areas of said biological recognition elements; wherein each domain of said plurality of domains are chemically decoupled from each other domain of said plurality of domains, whereby a chemical change in a first domain of said plurality of domains due to a ligand recognition event is confined within said first domain because the combination allows for separated concave portions to each store a respective sample solution and respective biological recognition element (see Fukushima [0026]), and allows for different kinds of biochemical reaction molecules to be fixed on respective surface of each electrode pad to monitor different biochemical reactions in parallel (see Fukushima [0027]).

7.	Regarding Claim 2, White and Fukushima disclose the field effect transistor sensor of Claim 1, wherein the semiconductor layer is covered with an ionic-conducting material (see Fukushima element 32, see [0043] “ionic conducting electronic insulator 32”).
8.	Regarding Claim 3, White and Fukushima disclose the field effect transistor sensor of Claim 2, wherein the ionic-conducting material is an ionic-conducting-electron-insulating material (see Fukushima [0043] “ionic conducting electronic insulator 32”).

9.	Regarding Claim 4, White and Fukushima disclose the field effect transistor sensor of Claim 3, wherein the ionic-conducting-electron-insulating material includes one of the following:
	- a ionic-conducting-electron-insulating liquid;
	- a ionic-conducting-electron-insulating gel (see Fukushima [0045] “ionic conducting electronic insulator 32 may be printed”, [0116] “Ionic conducting electronic insulators (i.e., ion-gels)”);
	- a ionic-conducting-electron-insulating solid; and
	- HPLC grade water.

10.	Regarding Claim 5, White and Fukushima disclose the field effect transistor sensor of Claim 2, wherein the
ionic-conducting material includes one of the following:
	- a ionic liquid; and
	- a ionic conducting polyelectrolyte polymer (see White [0045] “ionic conducting insulator 32 may be composed of a mixture of polystyrene-b-methylmethacrylate-styrene (SMS) and 1-ethylmethyl imidazolium bis(trifluoromethyl)sulfonylimide (EMIM/TFSI) at 1:9 by weight. While device 20 is in use, ionic conducting electronic insulator 32 may function as one or more electrolyte dielectrics”).

11.	Regarding Claim 6, White and Fukushima disclose the field effect transistor sensor of Claim 2, wherein the ionic-conducting material is hydrophobic (see White [0045] “ionic conducting insulator 32 may be composed of a mixture of polystyrene-b-methylmethacrylate-styrene (SMS) and 1-ethylmethyl imidazolium bis(trifluoromethyl)sulfonylimide (EMIM/TFSI) at 1:9 by weight. While device 20 is in use, ionic conducting electronic insulator 32 may function as one or more electrolyte dielectrics” The material of element 32 has an inherent hydrophobic property).

12.	Regarding Claim 9, White and Fukushima disclose the field effect transistor sensor of Claim 1, wherein the plurality of domains are arranged according to a matrix (see Fukushima Figs. 1-2).

13.	Regarding Claim 11, White and Fukushima disclose the field effect transistor sensor of Claim 1, wherein the layer of biological recognition elements is a self assembled monolayer (SAM) of biological recognition elements (see White [0047] “second portion 40 of floating gate 30 may have a surface that is functionalized with self-assembled monolayers (SAMs)” and see [0052-0053]).

14.	Regarding Claim 13, White and Fukushima disclose the field effect transistor sensor of Claim 1, further including a first well enclosing said gate electrode and said layer of biological recognition elements (see Fukushima Figs. 1-2 a first well element 62, see [0026] “a plurality of wells 62 forming a concave portion to store a sample solution and a plurality of sensing electrodes 12 provided within each concave portion” in combination with White).

15.	Claim 12 is rejected under 35 U.S.C. 103 as obvious over White et al. (US 2017/0234830 A1), hereinafter as White, in view of Fukushima (US 2010/0264024 A1), in view of Ezoe et al. (JP 2004271188 A, see attached translation document).


16.	Regarding Claim 12, White and Fukushima disclose the field effect transistor sensor of Claim 11.
White and Fukushima do not appear to explicitly disclose wherein the self assembled monolayer (SAM) of biological recognition elements is further functionalized with Bovine Serum Albumin (BSA).
	Ezoe discloses wherein the self assembled monolayer (SAM) of biological recognition elements is further functionalized with Bovine Serum Albumin (BSA) (see [0030] “when using SAM formed with alkanethiol by the method of the present invention, it is preferable that serum albumin, preferably bovine serum albumin (BSA) is present in the measurement system in order to suppress non-specific interaction … Serum albumin may form SAM on a metal thin film with alkanethiol, and may be immobilized by physical adsorption after immobilizing protein or compound, or protein or compound after forming SAM on metal thin film with alkanethiol”).
	The functionalization of the SAM with BSA as taught by Ezoe is incorporated as functionalization of the SAM with BSA of White and Fukushima. The combination discloses wherein the self assembled monolayer (SAM) of biological recognition elements is further functionalized with Bovine Serum Albumin (BSA).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the self assembled monolayer (SAM) of biological recognition elements is further functionalized with Bovine Serum Albumin (BSA) as taught by Ezoe as wherein the self assembled monolayer (SAM) of biological recognition elements is further functionalized with Bovine Serum Albumin (BSA) of White and Fukushima because the combination allows for reduction of non-specific binding due to physical absorption by bovine serum albumin treatment in forming the SAM (see Ezoe [0030]).

Allowable Subject Matter
17.	Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

18.	Claim 7, “the ionic-conducting material is hydrophilic” – as instantly claimed and in combination with the additionally claimed limitations.

19.	Claim 10, “each domain of said plurality of domains has a surface extension ranging from 10-7 – 10-4 cm2 to 10-5 - 10-1 cm2” – as instantly claimed and in combination with the additionally claimed limitations.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818